t c summary opinion united_states tax_court eng guek kang petitioner v commissioner of internal revenue respondent kok h ngo petitioner v commissioner of internal revenue respondent docket nos 10272-99s 10902-99s filed date eng guek kang and kok h ngo pro sese julie l payne for respondent goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time each petition was filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and - - all rule references are to the tax_court rules_of_practice and procedure in separate notices of deficiency respondent determined that petitioners are liable for the following deficiencies in federal income taxes docket no eng guek kang taxable_year deficiency dollar_figure big_number big_number docket no kok h ngo taxable_year deficiency dollar_figure big_number big_number after concessions by the parties ’ the issues for decision the items and amounts listed below represent cost_of_goods_sold and deductions disallowed by respondent that were not addressed by mr ngo at trial as a result mr ngo is deemed to have conceded these items see rule sec_142 sec_149 pearson v commissioner tcmemo_2000_160 amount cost_of_goods_sold dollar_figure dollar_figure dollar_figure claimed deduction amount car and truck dollar_figure --- dollar_figure advertising --- commission --- dollar_figure --- office expense sec_43 --- --- travel meals entertainment --- other expenses big_number --- are whether petitioners are entitled to head_of_household filing_status on their respective individual federal_income_tax returns during the years at issue whether petitioner eng geuk kang ms kang is entitled to earned_income credits during the years at issue whether petitioner kok h ngo mr ngo is entitled to earned_income credits during the years at issue whether mr ngo failed to report gross_receipts of dollar_figure dollar_figure and dollar_figure respectively during the years at issue on schedules c profit or loss from business and whether mr ngo is entitled to deduct certain schedule c expenses in excess of amounts allowed by respondent for the years at issue the resolution of the first three issues turns on whether petitioners were considered married pursuant to the provisions of sec_7703 b some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the respective petitions were filed petitioners resided in auburn washington mr ngo is also known as guo xing woo however for the purpose of this opinion we shall refer to him as mr ngo our resolution of the issues in this case at docket no 10902-99s will also resolve respondent’s adjustment to the amount of self-employment_income tax for each year and the deduction therefor background petitioners were born in cambodia but speak a dialect of chinese spoken in the chaozhou region of south china the source of their shared ethnic roots petitioners met at a refugee camp in vietnam where ms kang was alone because her entire family had been killed during pol pot’s reign in cambodia ms kang lived with mr ngo and his family in the refugee camp in under the sponsorship of mr ngo’s brother petitioners immigrated directly from the refugee camp to seattle washington petitioners spoke no english when they first arrived in the united_states in and currently speak only limited english it is unclear from the record whether petitioners made representations on the immigration documents that they were husband and wife petitioners are now naturalized citizens of the united_states in some time after their arrival in the united_states ms kang gave birth to their child winson you ngo winson ms kang has a child fong siu ngo fong who was born in in vietnam from a prior relationship mr ngo also has a child long you ngo long who was born in in vietnam from a prior relationship fong and long immigrated with petitioners to the united_states in ‘ although fong carries mr ngo’s surname the record shows that at all times relevant ms kang always used her surname kang and never used or was known as ngo - petitioners and their children reside in a 2-story home located pincite 17th street s e auburn washington auburn residence however petitioners claim that they live separately with mr ngo and long residing on the first floor and ms kang winson and fong residing on the second floor the only kitchen in the residence is located on the second floor the auburn residence was purchased by petitioners on date by statutory warranty deed as kok h ngo and eng g kang husband and wife petitioners refinanced the auburn residence on date via a deed_of_trust stating guo xing woo and eng g kang husband and wife who acquired title as kok h ngo in mr ngo purchased a preexisting donut business known as donut star ms kang was the only employee of donut star mr ngo prepared a variety of donuts pincite a m and ms kang sold the donuts during the day to customers coffee milk and other beverages were also sold at donut star mr ngo used an ekonimik financial record summary ledger business ledger to maintain donut star’s daily books_and_records mr ngo testified that at the end of each month he recorded the total cash register receipts as income and also recorded various expenditures made during the month however for some months mr ngo recorded no income the expenses were itemized into the following categories food supplies repair and maintenance tax and _- _- license sales_tax utilities rent advertising and insurance professional services linens and laundry dues wages bank auto phone bill loan membership card fee and miscellaneous at the end of the year mr ngo turned over the business ledger to his accountant k b accounting k b for the preparation of his income_tax return petitioners filed joint federal_income_tax returns from through in the notice_of_deficiency issued to mr ngo respondent made the following adjustments to schedule c deductions by mr ngo claimed allowed dis- claimed allowed dis- claimed allowed dis- allowed allowed allowed advert dollar_figure dollar_figure dollar_figure --- -- -- dollar_figure dollar_figure dollar_figure car and big_number big_number big_number big_number truck deprec big_number big_number big_number big_number big_number big_number commis -- -- -- -- --- --- insur -- --- --- big_number big_number big_number big_number legal - -- -- big_number big_number and prof services office expense rent or big_number big_number big_number big_number big_number big_number big_number big_number lease taxes big_number big_number big_number big_number big_number big_number big_number travel -- -- --- --- --- --- meals entert supplies big_number big_number big_number -- -- -- -- --- -- util big_number big_number big_number big_number big_number big_number big_number big_number salaries big_number big_number big_number big_number big_number big_number big_number big_number big_number wages other big_number big_number big_number - -- -- expenses dues service -- -- --- -- --- -- phone -- --- -- --- --- --- freight -- --- -- --- --- --- sign --- --- --- --- --- --- big_number big_number repairs big_number q big_number -- maint total big_number big_number big_number big_number big_number big_number big_number big_number big_number cost_of_goods_sold claimed allowed dis- claimed allowed dis- claimed allowed dis- allowed allowed allowed big_number big_number big_number big_number big_number big_number big_number big_number respondent disallowed deductions in the amounts shown above because mr ngo failed to maintain adequate_records to substantiate the claimed deductions however respondent allowed mr ngo adjusted deductions for and of dollar_figure dollar_figure and dollar_figure respectively for one-half of the self- employment_tax due respondent further determined that mr ngo had unreported gross_income for the years in issue because the business ledger reflected no recorded income for some months respondent calculated that the omitted income was at least equal to the expenses for those months using the bank_deposits method respondent determined that mr ngo failed to report gross_income of dollar_figure dollar_figure and dollar_figure for and respectively finally respondent determined that mr ngo was not entitled to earned_income credits during the years at issue and his filing_status was married filing separate not head_of_household in the notice_of_deficiency issued to ms kang respondent determined that she was not entitled to earned_income credits during the years at issue and her filing_status was married filing separate not head_of_household filing_status petitioners contend that they were never married and therefore are entitled to file their respective individual federal_income_tax returns as head_of_household generally an individual’s marital status for determining his filing_status under sec_1 is made on the last day of such individual’s tax_year see sec_7703 an individual will not be considered married if he is legally_separated from his spouse under a decree of divorce or of separate_maintenance see sec_7703 for federal tax purposes determination of marital status is made in accordance with the law of the state of the marital domicile see 19_tc_1049 affd per curiam 208_f2d_796 4th cir calhoun v commissioner tcmemo_1992_246 affd without published opinion 993_f2d_1533 2d cir the existence or dissolution of a marriage has typically been within the province of the states see 419_us_393 eccles v commissioner supra pincite this court looks to the law of the state of petitioners’ residence washington in this instance to determine whether petitioners were married on the last day of or see 64_tc_552 affd 550_f2d_1201 9th cir under washington law the burden_of_proof is upon the party - alleging the existence of a marriage in this case the burden falls on respondent on the other hand there is such a strong public policy in favor of marriage that the law seizes upon all presumptions in order to repel the conclusion of unmarried cohabitation see thomas v thomas wash p goldwater v burnside wash p such presumptions of marriage may be overcome only by the weight of clear cogent and convincing evidence see in re sloan’s estate wash p a presumption of marriage exists upon proof of continual cohabitation and reputation of marriage in the community due to the parties’ holding themselves out to be married see weatherall v weatherall wash p sec_5 of the washington code states as follows in any proceeding regarding the determination of a family relationship including but not limited to the parent and child relationship and the marriage relationship a determination of family relationships regarding any person or persons who immigrated to the united_states from a foreign_country which was made or accepted by the united_states immigration and naturalization service at the time of that person or persons’ entry into the united_states creates a rebuttable_presumption that the clear cogent and convincing evidence is a higher standard of evidence than a mere preponderance of evidence due to the strong public policy in support of marriage see in re sloan’s estate wash p -- - the determination is valid and that the family relationship under foreign law is as made or accepted at the time of entry this presumption may be overcome by a preponderance of evidence showing that a living person other than the person named by the u s immigration and naturalization service is in the relationship in question wash rev code sec_5 respondent argues that the following evidence supports the presumption of the validity of petitioners’ marital status petitioners filed joint income_tax returns for the years through public records filed with the king county recorder’s office in and show that petitioners held themselves out to the public as husband and wife ms kang was sponsored by mr ngo’s brother who is not her blood relative thus alleging that the immigration and nnaturalization service believed petitioners were married upon immigrating to the united_states and fong’s surname is that of mr ngo even though mr ngo is not fong’s biological father thus evidencing petitioners’ intent to hold themselves out to the public as a family we find respondent’s arguments persuasive petitioners’ naked assertions that they were never married are insufficient to overcome the presumption of the validity of marriage petitioners testified that due to their very poor knowledge of english upon their arrival in they relied on persons assisting them during the immigration process and the purchase of their home to accurately prepare the documents although we are not unsympathetic to the language barriers new immigrants face upon their arrival into the united_states we note that petitioners made no effort to correct the warranty deed and deed_of_trust documents upon the refinancing of their home years after their arrival in the united_states if in fact they were never married furthermore we find it persuasive that mr ngo aptly conveyed the change_of his name to guo xing woo to the finance company and yet failed to convey the information that he and ms kang were not husband and wife as was reflected on their original property documents and refinance documents on the basis of the record we find that for federal_income_tax purposes petitioners were married on the last day of the tax years and therefore we hold that petitioners are not entitled to head_of_household filing_status brarned income credit sec_32 provides for an earned_income_credit however if a taxpayer is married the earned_income_credit is available only if a joint_return is filed for the taxable_year under sec_6013 see sec_32 because we found above that petitioners are considered married under sec_7703 and because petitioners filed their returns separately and not jointly an earned_income_credit is not allowable as a matter of law see presley v commissioner tcmemo_1996_553 becker v commissioner tcmemo_1995_177 respondent is sustained on this issue schedule c--gross receipts mr ngo reported gross_receipts for and of dollar_figure dollar_figure and dollar_figure respectively respondent used the bank_deposits method to determine that the correct amounts of gross_receipts are dollar_figure dollar_figure and dollar_figure respectively gross_income includes all income from whatever source derived see sec_61 sec_61 specifically includes income derived from business it is required under federal_law that taxpayers maintain adequate and accurate tax records see sec_6001 see also 903_f2d_1301 10th cir affg in part and revg in part and remanding tcmemo_1988_373 it is well settled that the commissioner is entitled to use any reasonable methods of determining a taxpayer’s income where the taxpayer either has inadequate records or does not make his books_and_records available for audit see 348_us_121 63_tc_51 supplemented by 63_tc_501 affd in part and revd in part 572_f2d_193 9th cir 54_tc_1530 the use of the bank_deposits method for computing income has long been sanctioned by this court see dibleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 64_tc_651 affd 566_f2d_2 6th cir the bank_deposit_method assumes all money deposited into a taxpayer's bank account during a given period is income see dilleo v commissioner supra pincite bank_deposits are prima facie evidence of income see 87_tc_74 estate of mason v commissioner supra pincite in analyzing a bank_deposits case deposits are considered income when there is no evidence that they represent anything other than income see 335_f2d_671 5th cir 234_f2d_788 7th cir the record consists of the business ledger and a few random donut star checks payable to seafirst bank and the internal_revenue_service mr ngo has not provided bank statements cash register receipts or any testimony to support his position that the original claimed gross_receipts are correct after review of the record we find that mr ngo failed to prove the gross_receipts of donut star and therefore respondent’s determination is sustained for all years at issue schedule c expense deductions deductions are a matter of legislative grace and taxpayers bear the burden of proving the entitlement to any deduction -- claimed see 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his or her income and deductions see sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses see sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis see 85_tc_731 rent or lease mr ngo claimed a deduction for rent or lease payments of - - dollar_figure and dollar_figure in and respectively respondent allowed dollar_figure and dollar_figure respectively at trial mr ngo provided rent statements for and from phi excess properties showing the amounts paid_by mr ngo on behalf of donut star we find that mr ngo has satisfied his burden to substantiate the rent or lease payments made on behalf of donut star during and mr ngo’s claimed deduction is sustained utilities mr ngo claimed utility expense deductions of dollar_figure and dollar_figure in and respectively respondent allowed dollar_figure and dollar_figure respectively after reviewing the record we find that mr ngo’s business ledger sufficiently supports and thus substantiates the utility expenses of donut star in the following amounts for mr ngo is entitled to a total deduction of dollar_figure for mr ngo is entitled to a total deduction of dollar_figure legal and professional fees mr ngo claimed a deduction for legal and professional fees of dollar_figure and dollar_figure in and respectively respondent disallowed dollar_figure in and the entire amount in generally legal fees may be deductible under sec_162 a only if they are connected to a taxpayer’s trade_or_business see 112_tc_325 davis v - commissioner tcmemo_1999_250 mr ngo has not introduced evidence supporting a deduction in excess of that determined by respondent for accordingly respondent is sustained on this issue for in regards to mr ngo’s business ledger reflects dollar_figure in legal and professional fees incurred during after review of the business ledger we find that dollar_figure was not legal in nature but instead pertained to various professional fees including window service and electrician fees accordingly these amounts are not allowed as legal and professional fees additionally of the dollar_figure balance dollar_figure was paid to k b for accounting fees and dollar_figure was paid to clement law center mr ngo did not testify as to the purpose of services rendered by clement law center we also find that mr ngo has failed to show that the claimed legal expenses of dollar_figure were incurred in carrying on his or donut star’s trade_or_business accordingly mr ngo is entitled to dollar_figure in legal and professional fees for repair maintenance mr ngo claimed repair maintenance deductions of dollar_figure and dollar_figure for and respectively respondent disallowed these claimed deductions mr ngo’s business ledger shows a total of dollar_figure for see infra repairs and maintenance - of this amount we find that dollar_figure was substantiated from the description of the expense in the business ledger although mr ngo only claimed a repair maintenance expense of dollar_figure we find that he is entitled to a deduction of dollar_figure likewise mr ngo’s business ledger shows a total of dollar_figure in repair maintenance_expenses after review of the business ledger and notations contained therein we find that mr ngo is entitled to a deduction of dollar_figure for repair maintenance_expenses in in mr ngo did not claim a repair maintenance expense deduction however in our review of his legal and professional fees above we found that many of the entries were erroneously categorized as legal and professional fees of the misplaced entries we find that dollar_figure was properly recharacterized as repair maintenance_expenses furthermore after reviewing mr ngo’s entire business ledger for we find that he is also entitled to a deduction for repair maintenance_expenses of dollar_figure accordingly for mr ngo is entitled to a total deduction of dollar_figure in repair maintenance_expenses for salary wages mr ngo claimed salary wages deductions of dollar_figure dollar_figure and dollar_figure respectively for the years at issue respondent allowed dollar_figure dollar_figure and dollar_figure respectively reasonable_compensation for services actually rendered is - - deductible under sec_162 as an ordinary and necessary business_expense see sec_162 ms kang was the only employee of donut star she received forms w-2 wage and tax statement during the years in issue reporting dollar_figure dollar_figure and dollar_figure respectively for and from the record we note that during mr ngo paid ms kang a monthly salary or wage of dollar_figure totaling dollar_figure however the claimed deduction is for a gross amount of dollar_figure due to lack of substantiation mr ngo is entitled to a deduction of dollar_figure furthermore mr ngo’s records do not substantiate salary wages expenses of dollar_figure during in examining mr ngo’s business ledger for we find that ms kang was paid only dollar_figure corresponding to the amount allowed by respondent therefore respondent’s determination is sustained as to for we find that ms kang actually received dollar_figure for her services rendered to donut star despite the inconsistent form_w-2 issued to her therefore mr ngo is entitled to a deduction of dollar_figure less employment credits insurance mr ngo claimed insurance expense deductions of dollar_figure in respondent disallowed the entire amount after reviewing the record we find that mr ngo’s business ledger sufficiently supports and thus substantiates the insurance expense of - - dollar_figure accordingly we hold for mr ngo as to this issue depreciation sec_167 permits a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business mr ngo claimed depreciation_deductions of dollar_figure dollar_figure and dollar_figure respectively during the years at issue respondent disallowed all claimed depreciation expenses at trial mr ngo provided asset entry worksheets for the years and mr ngo has satisfied his burden and his claimed deductions are sustained for these years however mr ngo failed to provide any records for the basis of his claimed depreciation expense deduction for and therefore respondent’s determination is sustained for reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule
